DETAILED ACTION
The following Office action concerns Patent Application Number 17/146,791.  Claims 57, 75, 80, 82, 84, 85, 88, 106, 111-113, 115, 116, 121-124, 129, 130, 161 are pending in the application.
Allowable Subject Matter
Claim 123 is allowable over the closest prior art of Chen et al (US 2018/0230377).  Chen et al does not teach that the organic resin includes a mercapto-functional compound.  A person of ordinary skill in the art would not have been motivated to include a mercapto-functional organic resin in the composition of Chen et al.
Claim Objections
Claim 129 is objected to because the term “The methods of claim 88...” should read “The method of claim 88...”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 161 is rejected under 35 U.S.C. § 112(b) because the term “the mercapto-functional compound” lacks antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of 35 U.S.C. § 102 which forms the basis for the rejections in the this section of the Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 57, 75, 80, 82, 84, 88, 106, 111-113, 115, 121, 122, 124, 129, 130 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Chen et al (US 2018/0230377).
Chen et al teaches a method of making a nanostructure composition comprising: providing a solution of quantum dots in a solvent; admixing the quantum dots in solution with one or more polymerizable compound(s), isobornyl acrylate, polymerization inhibitor, and organic resin; and removing the solvent (par. 6, 8, 13, 17, 53-54).  The quantum dots (nanostructures) include an InP core (par. 6).  The quantum dots include a mixture of quantum dots (i.e. more than one population of quantum dots) (par. 6).  Isobornyl acrylate is a reactive diluent as that term is defined in the instant specification.  The polymerization inhibitor includes 4-hydroxy-2,2,6,6-tetramethylpiperidinooxyl (“4-hydroxy-TEMPO”), which contains a nitroso group (par. 13).  This compound is an anaerobic stabilizer because it is the claimed anaerobic stabilizer of the instant application.  
Regarding claims 121, 122 and 124, the polymerizable compound(s) include bisphenol A dimethacrylate (par. 42).  Bisphenol A dimethacrylate is a UV curable resin according to the instant specification (spec., par. 230).  The method includes adding a photoinitiator (par. 13).  The method includes curing by ultraviolet radiation (par. 49).
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the order of mixing the selected components into the composition would have been obvious to a person of ordinary skill in the art.  The applicant would need to demonstrate advantages accruing from the claimed sequence or order of mixing the components into the solution taking into account the known master batching technique affording a convenient method of obtaining the claimed method of making a nanostructure composition.  Furthermore, Chen et al teaches a method which includes mixing together each of the recited components and then removing the solvent (par. 17).
Claims 85 and 116 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al in view of Misev et al (US 2005/0129859).
Chen et al teaches a method comprising admixing a polymerization inhibitor (4-hydroxy-TEMPO) and isobornyl acrylate as described above.  Chen et al does not teach that the amount of 4-hydroxy-TEMPO is 200 ppm in relation to isobornyl acrylate.
However, Misev et al teaches a curable monomer composition comprising the polymerization inhibitor 4-hydroxy-2,2,6,6-tetramethyl-1-piperidin-1-oxyl (which is 4-hydroxy-TEMPO) (par. 277).  The polymerizable compound includes isobornyl acrylate (par. 26).  The amount of polymerization inhibitor is 0.01 % to 10 % by weight, which equates to about 0.01 % to 11 % by weight of the polymerizable compound (par. 301).  0.01 % by weight is equivalent to 100 ppm.  Therefore, the claimed amount of 200 ppm is within the range of inhibitor content taught by Misev et al.  The polymerization inhibitor prevents premature polymerization of the composition (par. 277).
A person of ordinary skill in the art would have been motivated to combine the amount of polymerization inhibitor of Misev et al with the method of Chen et al in order to obtain a curable resin composition containing an effective amount of inhibitor to prevent premature polymerization.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 24, 2022